
	

114 HR 3843 RH: Locatable Minerals Claim Location and Maintenance Fees Act
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 556114th CONGRESS
		2d Session
		H. R. 3843[Report No. 114–717, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Lamborn introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		September 6, 2016Additional sponsors: Mr. Young of Alaska and Mr. TiptonSeptember 6, 2016Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicSeptember 6, 2016The Committees on Transportation and Infrastructure and Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on October 28, 2015A BILL
		To authorize for a 7-year period the collection of claim location and maintenance fees, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Locatable Minerals Claim Location and Maintenance Fees Act. 2.Table of contentsThe table of contents for this Act is the following:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Mining Claim Location and Maintenance FeesSec. 101. Definitions.Sec. 102. Claim location and maintenance fees.Sec. 103. Mining claim validity exams and mineral reports for areas segregated or withdrawn from
			 mineral entry.Sec. 104. Authorization of appropriations.Sec. 105. Mineral potential reports and mining claim validity exams.Sec. 106. United States mineral deposit database.Title II—Department of the Interior Inactive and Abandoned Noncoal Mine Lands ProgramSec. 201. Definitions.Sec. 202. Establishment of inactive and abandoned noncoal mine lands program.Sec. 203. Inactive and abandoned mine land program partners.Sec. 204. Priority sites for Good Samaritan projects on Federal lands.Sec. 205. Authorization of appropriations.Title III—Good Samaritan Remediation of Abandoned Mine LandsSec. 301. Short title.Sec. 302. Definitions.Sec. 303. Permits for remediation of inactive or abandoned mine lands by Good Samaritans.Sec. 304. State or tribal programs.Sec. 305. Enforcement.Sec. 306. Grants eligibility.Sec. 307. Construction of the National Environmental Policy Act of 1969.Sec. 308. Use of projects to meet offsite mitigation requirements.Sec. 309. State and tribal reclamation plans under the Surface Mining Control and Reclamation Act
			 of 1977.Sec. 310. Savings provisions.Sec. 311. Sunset.
		IMining Claim Location and Maintenance Fees
 101.DefinitionsIn this title: (1)ClaimThe term claim means an unpatented lode mining claim, placer claim, mill site, or tunnel site located under the general mining laws.
 (2)Claim holder and claimantThe terms claim holder and claimant mean the owner or holder of a claim. (3)Certified mineral examinerThe term Certified Mineral Examiner means an employee of the Federal Government who—
 (A)possesses sufficient college education to qualify as a geologist, mining engineer, or metallurgical engineer; and
 (B)has completed training specified by the Chief Mineral Examiner of the Bureau of Land Management, Department of the Interior.
 (4)Certified review mineral examinerThe term Certified Review Mineral Examiner means a Certified Mineral Examiner who is determined by the Bureau of Land Management Mineral Examiner Certification Panel to possess an additional breadth of training and experience that is sufficient to review mineral potential reports and mining claim validity exam reports.
 (5)Federal landsThe term Federal lands means lands and interests in lands owned by the United States that are open to mineral entry and location, or that were open to mineral entry and location at the time of entry or location.
 (6)General mining lawsThe term general mining laws means those Acts that generally comprise chapters 2, 11, 12, 12A, 15, and 16, and sections 161 and 162, of title 30, United States Code, all Acts that are amendatory of or supplementary to any of the foregoing Acts, and the judicial and administrative decisions interpreting such Acts.
 (7)Locatable mineralsThe term locatable minerals means those minerals held by the United States and not subject to disposition under— (A)the Mineral Leasing Act (30 U.S.C. 181 et seq.);
 (B)the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); (C)the Materials Act of 1947 (30 U.S.C. 601 et seq.); or
 (D)the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.). (8)Mineral activitiesThe term mineral activities means any activity on Federal lands under a claim with or without a discovery, or off of claims, for mineral prospecting, exploration, development, mining, extraction, milling, beneficiation, processing, storage of mined or processed materials, or reclamation activities for any locatable mineral and uses that are reasonably incident thereto, including the construction and use of roads, transmission lines, water wells, pipelines, utility corridors, and other means of access across Federal lands for ancillary facilities used in conjunction with such activity.
 (9)Mineral potential reportThe term mineral potential report means a report described in section 204(c)(2)(12) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714(c)(2)(12)).
 (10)Mining claim validity examThe term mining claim validity exam means an examination of a mining claim to determine if it establishes a valid existing right in a valuable mineral deposit (as that term is used in section 2319 of the Revised Statutes (30 U.S.C. 22)).
 (11)PersonThe term person means an individual, partnership, association, society, joint venture, joint stock company, firm, company, limited liability company, corporation, cooperative, or other organization, and any instrumentality of State or local government, including any publicly owned utility or publicly owned corporation of State or local government.
 (12)SecretaryThe term Secretary means the Secretary of the Interior, unless otherwise specified. (13)United States Mineral Deposit Database ProjectThe term United States Mineral Deposit Database Project means the interactive database of mines and mineral deposits in the United States administered by the United States Geological Survey Mineral Resources Program.
				102.Claim location and maintenance fees
 (a)Location feeFor each claim located after the date of enactment of this Act, a claimant shall pay the Secretary a location fee of $37 not later than 90 days after the date of location, at the time the location notice is recorded with the Bureau of Land Management.
 (b)Annual claim maintenance feeCommencing the first calendar year after the date of enactment of this Act, a claimant shall pay the Secretary on or before September 1 of each year, a claim maintenance fee of $155 per 20.66-acre claim or fraction thereof to maintain the claim for the following assessment year beginning at noon on September 1. Payment of such claim maintenance fee shall be in lieu of the assessment work requirement contained in the general mining laws and the related filing requirements contained in subsections (a) and (c) of section 314 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744).
				(c)Waiver for holders of 10 or fewer claims
 (1)In generalThe claim maintenance fee required under this section shall be waived for a claimant who certifies in writing to the Secretary that on the date the payment was due—
 (A)the claimant was— (i)the holder of not more than 10 lode claims on Federal lands; or
 (ii)an association that held less than or equal to 320 acres; and (B)the claimant has performed assessment work sufficient to maintain the claims held by the claimant for the assessment year ending on noon of September 1 of the calendar year in which the claim maintenance fee payment was due.
 (2)HolderAs used in paragraph (1), the term holder includes— (A)the claimant;
 (B)the spouse and dependent children (as defined in section 152 of the Internal Revenue Code of 1986) of the claimant; and
 (C)a person affiliated with the claimant, including— (i)a person controlled by, controlling, or under common control with the claimant; and
 (ii)a subsidiary or parent company or corporation of the claimant. (3)Certification processing feeThe Secretary shall charge a certification processing fee of $30 for the filing of a certification under this subsection.
					(d)Suspension of claim maintenance and waiver of cost recovery fees
 (1)Claim maintenance feeThe claim maintenance fees required under this section shall be suspended for any claims of a claimant for an area that was open to mineral entry and location at the time of entry or location that has subsequently been segregated or withdrawn from mineral entry and location by order of the Secretary or a law enacted after the date of the enactment of this Act until such time as the area is reopened to mineral entry, or the claimant has submitted a notice or permit to explore or develop his or her claims or is actively mining.
 (2)Cost Recovery FeesThe fees required by part 3000 of title 43, Code of Federal Regulations, as in effect on the date of enactment of this Act, and any substantially similar fee charged for a mining claim validity exam, shall be waived for any claimant with claims in an area that was open to mineral entry and location at the time of claim location that has subsequently been segregated or withdrawn from mineral entry and location by order of the Secretary or a law enacted after the date of the enactment of this Act.
					(e)Effects of payment
 (1)In generalTimely payment of the location and claim maintenance fees under this section secures the rights of the holder of a mining claim against the Federal Government both prior to and after discovery of valuable mineral deposits, to use and occupy Federal lands under the provisions of the general mining laws for all mineral activities. This section shall not be construed to amend section 910 of the Revised Statutes (30 U.S.C. 53) or in any way affect the law of possession or the doctrine of pedis possessio.
 (2)Waiver of claim maintenance feeIn the case of a claim holder who qualifies for a waiver of payment of the claim maintenance fee under subsection (c), timely payment of the location fee and compliance with the assessment work required under the general mining laws (30 U.S.C. 28–28e) secures the rights of the holder of a claim, both prior to and after discovery of valuable mineral deposits, to use and occupy Federal lands under the provisions of the general mining laws for all mineral activities.
					(f)Forfeiture of unpatented claim for failure To pay maintenance fee
 (1)Failure to payFailure to pay a claim maintenance fee or a location fee under this section for an unpatented mining claim shall subject the claim to forfeiture by the claim holder as provided in this subsection.
 (2)NoticeThe Secretary of the Interior shall provide the claim holder— (A)notice of the failure; and
 (B)the opportunity to correct the failure within 45 days after the claim holder’s receipt of the notice.
 (3)AmountTo correct the failure the claim holder must, within such 45-day period, pay twice the amount of claim maintenance fee that would otherwise have been required to be timely paid. The Secretary shall specify the amount that must be paid in the notice under paragraph (2).
 (4)ForfeitureFailure by the claim holder to make a timely and proper payment in the amount specified in the notice, within 45 days after the claim holder’s receipt of the notice, shall constitute a forfeiture of the mining claim by the claim holder by operation of law.
 (g)Effective period of feesThe fees imposed under this section shall apply during the period beginning September 1, 2016, and ending August 31, 2022.
				103.Mining claim validity exams and mineral reports for areas segregated or withdrawn from mineral
 entryAll mining claim validity exams shall be completed by Certified Mineral Examiners and reviewed by Certified Review Mineral Examiners.
 104.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out mining law administration program operations $40,000,000 for each of fiscal years 2016 through 2022.
 105.Mineral potential reports and mining claim validity examsMineral potential reports for areas withdrawn from mineral entry, and any mining claim validity exam on claims located within those areas, must be completed or prepared by a Certified Mineral Examiner and reviewed by Certified Review Mineral Examiner.
			106.United States mineral deposit database
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the United States Geological Survey shall enter into separate memoranda of understanding to share data for the purpose of expanding and maintaining the United States Mineral Deposit Database, with each of—
 (1)the Director of the Bureau of Land Management; (2)the Director of the Office of Surface Mining Reclamation and Enforcement; and
 (3)the Chief Forester of the Forest Service. (b)FundingFrom amounts available for each of fiscal years 2016 through 2022 for operations to administer the mining laws, the Secretary may use not more than $1,000,000 to support the United States Mineral Deposit Database of which not more than 5 percent may be used for overhead expenses.
				IIDepartment of the Interior Inactive and Abandoned Noncoal Mine Lands Program
 201.DefinitionsIn this title: (1)Environmental hazardThe term environmental hazard means degradation of air, soil, or water resources resulting from the effects of past mining practices.
 (2)Historic mine residueThe term historic mine residue means mine residue, or conditions related to an inactive or abandoned mine site that pollute the environment, resulting from prior mining activities, including—
 (A)tailings or mine waste piles; (B)abandoned equipment (or materials in such equipment); and
 (C)acidic or otherwise polluted flows in surface or ground water. (3)Inactive and abandoned noncoal mine landsThe term inactive and abandoned noncoal mine lands means any location of a noncoal mine, including mill sites and processing sites, that was inactive or abandoned before January 1, 1981, and that—
 (A)contains historic mine residue; (B)is not owned by any person who caused or contributed to the historic mine residue;
 (C)was used for the production of a noncoal mineral; and (D)is no longer in operation and is not subject to a temporary shutdown, as determined by the Secretary.
 (4)Physical safety hazardThe term physical safety hazard means any dangerous condition or effect resulting from past mining practices, that poses a risk of death or serious injury to the public, livestock, or wildlife.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)Water resourcesThe term water resources means any watershed, ground water, water course, or lake.
				202.Establishment of inactive and abandoned noncoal mine lands program
 (a)EstablishmentThere is established in the Department of the Interior a program to be known as the Abandoned Noncoal Mine Lands Program (referred to in this section as the Program). The Program shall be administered by the Secretary of the Interior acting through the Director of the Bureau of Land Management.
 (b)Description of programUnder the Program, the Secretary shall— (1)identify, secure, and remediate physical safety hazards and environmental hazards associated with inactive and abandoned noncoal mine lands that are located on, or affecting, Federal public lands, including such hazards on other lands that are adjacent to such Federal lands;
 (2)maintain an inventory of the sites of such inactive and abandoned noncoal mines, affected Federal public lands, and other lands that are adjacent to such Federal public lands, including such sites that have been remediated in whole or in part, and associated water resources; and
 (3)identify the persons, if any, who are responsible for paying the costs to remediate such hazards. (c)PrioritiesIn securing and remediating hazards under this title, the Secretary shall give priority (in the following order of priority) to—
 (1)the protection of public health, safety, and general welfare from the adverse effects of inactive and abandoned noncoal mine lands; and
 (2)the reclamation of land and water resources degraded by the adverse effects of such mine lands. 203.Inactive and abandoned mine land program partnersThe Secretary, where appropriate, shall seek out Federal agencies or departments, State agencies, Indian tribes, nonprofit organizations, individuals, and corporations to participate as partners, including partners that are Good Samaritans (as that term is defined in title III), to facilitate remediation and securing of physical safety or environmental hazards under this title.
			204.Priority sites for Good Samaritan projects on Federal lands
 (a)Identification requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, and the Secretary of Agriculture, acting through the Chief of the Forest Service, in consultation with other Federal land management agencies, shall identify a minimum of 20 priority sites on Federal land containing inactive or abandoned mine sites suitable for Good Samaritan projects under title III.
 (b)NominationsIn identifying priority sites under subsection (a), the Secretaries shall accept nominations from the public.
 (c)Annual reviewThe Secretaries shall annually review the sites identified under subsection (a) and identify additional priority sites as appropriate.
 205.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $17,000,000 for each of fiscal years 2016 through 2020.
			IIIGood Samaritan Remediation of Abandoned Mine Lands
 301.Short titleThis title may be cited as the Good Samaritan Cleanup of Abandoned Mine Lands Act. 302.DefinitionsIn this title:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Cooperating personThe term cooperating person means any person (other than a Federal agency) that—
 (A)is a Good Samaritan; (B)assists another Good Samaritan in a remediation project; and
 (C)is identified as a cooperating person in a permit issued under this title. (3)Environmental lawsThe term environmental laws means—
 (A)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and any State law implementing a permit program under section 402(b) or 404(g) of such Act; and
 (B)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (4)Federal land management agencyThe term Federal land management agency means any agency of the Federal Government authorized by statute to exercise jurisdiction, custody, or control over lands of the United States.
 (5)Good SamaritanThe term Good Samaritan means any person that did not participate in any way in the creation of, or activities that caused, any historic mine residue at the inactive or abandoned mine site and that—
 (A)has an ownership interest in the inactive or abandoned mine site, but— (i)is not liable or potentially liable for remediation costs related to the historic mine residue at the inactive or abandoned mine site, or affiliated with any other person potentially so liable through any contractual, corporate, or financial relationship (other than a contractual, corporate, or financial relationship that is created by the instruments by which the ownership interest in the inactive or abandoned mine site is conveyed or financed or by a contract for the sale of goods or services); and
 (ii)is not a successor entity to a business entity that was liable or potentially liable for such remediation costs;
 (B)has an ownership interest in the inactive or abandoned mine site that was acquired through the inheritance of a patented mining claim; or
 (C)has no ownership interest in the inactive or abandoned mine site and had no such an interest at any time during or since the creation of the historic mine residue at the site.
 (6)Historic mine residueThe term historic mine residue means mine residue, or conditions related to an inactive or abandoned mine site that pollute the environment, resulting from prior mining activities, including—
 (A)tailings or mine waste piles; (B)abandoned equipment (or materials in such equipment); and
 (C)acidic or otherwise polluted flows in surface or ground water. (7)Inactive or abandoned mine siteThe term inactive or abandoned mine site means any mine site, including any mill or processing site, that—
 (A)contains historic mine residue; (B)is not owned by any person who caused or contributed to the historic mine residue;
 (C)was used for the production of a mineral-bearing ore or coal; and (D)is no longer in operation and is not subject to a temporary shutdown, as determined by the permitting authority.
 (8)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (9)Indian tribeThe term Indian tribe means an Indian tribe that—
 (A)is federally recognized; or (B)is an Alaska Native Corporation as defined under section 1602 of title 43, United States Code.
 (10)Lead agencyThe term lead agency means a State or tribal agency designated under section 304(c)(1) as the lead agency responsible for carrying out permitting responsibilities of the State or Indian tribe under this title.
 (11)Offsite mitigation requirementThe term offsite mitigation requirement means a requirement imposed under another Federal law to improve, enhance, restore, or create a wetland, stream, or habitat conservation area to offset or compensate for adverse impacts to similar ecosystems resulting from the development of a natural resource or other commercial activity.
 (12)Permitting authorityThe term permitting authority means the Administrator or, in the case of a State or tribal program authorized by the Administrator under section 304, the lead agency.
 (13)RemediationThe term remediation means activities to clean up or otherwise mitigate the impacts of historic mine residue. (14)StateThe term State means any of the 50 States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Marianas, and any other territory or possession over which the United States has jurisdiction.
				303.Permits for remediation of inactive or abandoned mine lands by Good Samaritans
 (a)In generalA permitting authority may issue a permit to a Good Samaritan to carry out a project in accordance with this section.
				(b)Eligible projects
					(1)Purpose of project
 (A)In generalA permitting authority may issue a permit under this section for a project to improve the environment (including water quality) by carrying out remediation at or related to an inactive or abandoned mine site.
 (B)Water qualityA permitting authority shall ensure that remediation carried out pursuant to a permit issued under this section—
 (i)assists in the attainment of applicable water quality standards to the extent reasonable and practicable under the circumstances; and
 (ii)does not result in water quality that is worse than the baseline water condition. (2)Limitation on eligibilityA permitting authority may not issue a permit under this section for a project at or related to a mine site included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) or a mine site at which the Administrator of the Environmental Protection Agency or another Federal, State, or tribal agency is taking an environmental enforcement or response action, unless the permitting authority determines, after consultation with any other interested agency, that—
 (A)the proposed project is not inconsistent, and will not interfere, with any other planned remediation at the mine site that is reasonably likely to occur; and
 (B)the proposed project will accelerate environmental improvements. (c)Permit applications (1)ContentsA permitting authority shall require an application for a permit under this section to include—
 (A)a description of the project site (including the boundaries of the project site and any degraded waters related to the project site);
 (B)an identification of— (i)any current owner of the property on which the project is proposed to be carried out;
 (ii)any person with a legal right to exclude other persons from the project site or affect activities on the project site, with a description of those legal rights;
 (iii)for project sites on Federal lands, the Federal land management agency; and (iv)based on the conduct of an inquiry that is reasonable under the circumstances—
 (I)all persons that may be legally responsible for remediation of the project site; and (II)any relationship between those persons and the applicant;
 (C)a description of any contractual ties or other legal relationship between the applicant and all persons with responsibility for compliance with environmental laws at the project site;
 (D)a general description of the known and identifiable baseline conditions, including conditions existing prior to the commencement of mining activities, as of the date of submission of the application, of the environment affected by the historic mine residue to be remediated, including, if available, any sampling data or information regarding the nature and extent of the effects on the water quality of any body of water caused by the drainage of historic mine residue or other discharges from the inactive or abandoned mine site;
 (E)a description of— (i)the historic mine residue proposed to be remediated;
 (ii)the nature and scope of the proposed remediation, including— (I)any proposed recycling or reprocessing of the historic mine residue, how the recycling or reprocessing relates to the remediation, and where the recycling or reprocessing will occur; and
 (II)the manner in which the proposed remediation will mitigate the drainage from the inactive or abandoned mine site to improve water quality, if applicable;
 (iii)the remediation alternatives, if any, considered in developing the proposed remediation plan for the project site;
 (iv)engineering plans for the project, bearing the seal of a Professional Engineer; (v)in the case of a remediation activity that requires plugging, opening, or otherwise altering the portal or adit of an inactive or abandoned mine, an evaluation of inactive or abandoned mine site conditions, including an assessment of any pooled water or hydraulic pressure in the inactive or abandoned mine;
 (vi)how any material related to the inactive or abandoned mine site that is identified or listed as hazardous waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) will be disposed of;
 (vii)a monitoring program proposed to be carried out following completion of the remediation, if applicable, that will be implemented to evaluate the effects of the remediation on the environment; and
 (viii)the capacity (including technical and administrative) of the applicant to carry out the proposed activities and any terms of the permit for which the application is being submitted;
 (F)a plan for any operation and maintenance related to the proposed remediation; (G)a proposed schedule for activities to be carried out under the project, including an expected completion date for the remediation;
 (H)a budget for the project; (I)evidence satisfactory to the permitting authority that the applicant has sufficient financial resources to ensure that the activities proposed to be carried out by the applicant, including any operation and maintenance activities related to the remediation, will be carried out under the permit;
 (J)an identification of any cooperating persons and a description of activities proposed to be carried out by such persons;
 (K)a description of— (i)any recognition for excellence in environmental compliance, reclamation, or remediation received by the applicant or any cooperating person identified under subparagraph (J); and
 (ii)the history of any noncompliance with environmental laws by the applicant or any cooperating person identified under subparagraph (J) during the 5-year period preceding submission of the application;
 (L)if the applicant intends to use the project to comply with an offsite mitigation requirement, a reference to the offsite mitigation requirement and any related permit; and
 (M)a specific contingency plan that— (i)includes provisions on emergency actions, response, and notification; and
 (ii)is designed to be used in response to unplanned adverse events, including the sudden release of historic mine residue.
							(2)Notice requirements
 (A)State, local, and tribal communitiesAs soon as practicable after receiving an application under this section, a permitting authority shall provide notice of the application, including a copy of the application, to—
 (i)each local government located within a radius of 20 miles of the project site; (ii)each Federal, State, and tribal agency that the permitting authority determines may have an interest in the application; and
 (iii)if the project site lies in the headwater area of a major drainage basin, local governments located outside of the 20-mile radius of the project site that are downstream of the project site and may be affected by a discharge resulting from activities carried out pursuant to the project.
 (B)Public noticeNot later than 30 days after receiving an application under this section, a permitting authority shall provide to the public notice of the application.
						(3)Investigative sampling
 (A)In generalA permitting authority may, upon request, authorize a person to carry out investigative sampling, as determined appropriate by the permitting authority, prior to submitting an application for a permit under this section.
 (B)Effect of authorizationAn authorization to carry out investigative sampling under this section shall, with respect to the authorized activities, have the same effect as a permit for the purposes of subsection (g).
						(d)Public participation
 (1)HearingPrior to issuing a permit under this section, a permitting authority shall conduct a public hearing in the vicinity of the proposed project site, and shall give public notice of the hearing not later than 30 days before the date of the hearing.
 (2)Draft permitThe permitting authority shall include a draft permit in the notice of a hearing to be conducted under this section.
 (3)CommentsThe permitting authority shall provide the applicant and the public with the opportunity to— (A)comment on the draft permit at the public hearing; and
 (B)submit written comments to the permitting authority during the 30-day period following the hearing. (e)Permit issuance (1)DeadlineA permitting authority shall issue a permit or deny a permit application under this section not later than—
 (A)the date that is 180 days after the date on which the permitting authority receives a complete application for the permit, as determined by the permitting authority; or
 (B)such later date as may be determined by the permitting authority, with the agreement of the applicant.
 (2)Constructive denialIf the permitting authority does not issue a permit or deny the permit application by the applicable date described in paragraph (1), the application shall be considered to be denied by the permitting authority.
					(3)Agency consultation
 (A)ConsultationIn considering whether to issue a permit for a project to be carried out on Federal lands, a permitting authority shall consult with any applicable Federal land management agency.
 (B)ObjectionA permitting authority may not issue a permit under this section if— (i)the proposed project site is not a priority site designated under section 204; and
 (ii)the permitting authority receives an objection to the proposed permit from a Federal land management agency with jurisdiction over the project site.
							(f)Permit contents
 (1)In generalA permitting authority shall include in a permit issued under this section— (A)a description of the activities authorized by the permit, including a description of any activities to be carried out by a cooperating person in accordance with paragraph (5);
 (B)a schedule for the activities to be carried out under the project, in accordance with paragraph (3), including an end date by which the permittee shall complete the permitted activities;
 (C)conditions requiring the permittee to— (i)secure, for all activities authorized under the permit, all authorizations, licenses, and permits required under law;
 (ii)establish and maintain records, conduct monitoring (as described in paragraph (4)), and provide such other information as may be reasonably necessary to ensure the project will result in improvement to the environment; and
 (iii)minimize any short-term adverse environmental impacts from the remediation, to the extent practicable;
 (D)a right of entry to the project site for the permitting authority to inspect and collect such information as is reasonably necessary to carry out this title;
 (E)if the project to be carried out under the permit will be used by the permittee to comply with an offsite mitigation requirement, a reference to the offsite mitigation requirement and any related permit; and
 (F)any other terms and conditions determined appropriate by the permitting authority. (2)BenchmarksA permitting authority shall ensure that a permit issued under this section is site- and situation-specific, relying on pre-mining conditions and conditions existing as of the date of issuance of the permit to determine appropriate water quality or other environmental benchmarks to achieve in carrying out remediation under the permit.
 (3)TimingA permitting authority shall require activities authorized by a permit issued under this section to—
 (A)commence not later than the date that is 1 year after the date on which the permit is issued; and (B)continue until completed, with temporary suspensions permitted during adverse weather or other circumstances, as approved by the permitting authority.
						(4)Monitoring
 (A)In generalA permitting authority shall require a permittee to take such actions as the permitting authority determines are necessary to ensure, where appropriate, baseline, remedial alternative, and postremediation monitoring of the environment.
 (B)AdministrationIn selecting the type and frequency of monitoring requirements to be included in a permit under this paragraph, the permitting authority shall—
 (i)balance the utility of information obtained through monitoring against the cost of the monitoring, based on the circumstances relating to the project; and
 (ii)take into account the scope of the project. (5)Cooperative activitiesA permitting authority may approve in a permit the conduct of project activities by cooperating persons if, as determined by the permitting authority, the cooperative arrangement will effectively accomplish the purposes of this title.
					(g)Effect of permit
 (1)In generalA person authorized by a permit issued under this section to carry out activities— (A)shall be deemed to be in compliance with environmental laws with respect to such activities; and
 (B)shall not be liable under environmental laws with respect to such activities, including for any costs or damages deriving from the prior, present, or future activities of others at the project site.
 (2)LimitationParagraph (1) shall not apply if— (A)the person impedes or fails to facilitate a response action, remediation, or other natural resource restoration activity at the project site;
 (B)the person exacerbates the pollution from historic mine residue as a result of gross negligence or intentional misconduct, in which case the person may be liable under environmental laws for costs or damages resulting from such gross negligence or intentional misconduct; or
 (C)information supplied to the permitting authority in the permit application is subsequently determined to contain a dishonest, fraudulent, or materially misleading statement or omission, in which case the permit shall be deemed to have been invalid beginning on the date the permit was issued, and shall have no force or effect.
						(h)Administration of permits
					(1)Modification or termination of permits
 (A)AuthorityA permitting authority may— (i)extend the period during which a permit is valid under procedures established for such purpose by the permitting authority;
 (ii)modify or terminate a permit for cause, including misrepresentation or a violation of a permit; and (iii)upon the request of the Good Samaritan, and subject to a 30 day public notice and comment period, modify a Good Samaritan permit to take into account any event or condition that—
 (I)significantly reduces the feasibility or significantly increases the cost of completing the remediation work at the inactive or abandoned mine site that is the subject of the Good Samaritan permit;
 (II)was not— (aa)contemplated by the Good Samaritan; or
 (bb)taken into account in the remediation plan of the Good Samaritan; and (III)is beyond the control of the Good Samaritan, as determined by the permitting authority.
 (B)TerminationUnless the permitting authority has extended the period during which a permit is valid, the authority to carry out activities under a permit issued under this section shall terminate—
 (i)if the activities do not commence by the date that is 1 year after the date on which the permit is issued;
 (ii)if the activities are discontinued or not completed by the end date specified in the permit; or (iii)on any other grounds determined appropriate by the permitting authority.
 (2)Transfer of permitsA permit may be transferred to another person only if— (A)the appropriate permitting authority determines that the transferee will satisfy all of the requirements of the permit;
 (B)the transferee is a Good Samaritan; (C)the transferee accepts all of the requirements of the permit;
 (D)the permitting authority includes in the transferred permit any additional or modified conditions determined to be appropriate by the permitting authority; and
 (E)any Federal, State, or tribal land management agency with jurisdiction over the project site is notified of the proposed transfer and does not object to the permitting authority before the date that is 30 days before the proposed transfer is to take effect.
 (3)Maintenance of recordsA permitting authority shall maintain all records relating to permits and the permit process under this section.
 (i)Other activitiesA permit issued under this section may not authorize any new mining activities other than those activities directly related to carrying out remediation at or related to the inactive or abandoned mine site.
				304.State or tribal programs
 (a)In generalA State or Indian tribe may issue a permit under this title if the State or Indian tribe has in effect a Good Samaritan permit program approved by the Administrator under this section.
				(b)Application
 (1)SubmissionThe Governor of any State or the head of an Indian tribe’s governing body may submit to the Administrator an application to carry out a Good Samaritan permit program within its jurisdiction at any time.
 (2)ContentsAn application under this section shall include— (A)a full and complete description of the Good Samaritan permit program it proposes to administer under State or tribal law; and
 (B)a statement from the State Attorney General, or, for an Indian tribe, the equivalent official authorized to represent the tribe in court pertaining to the application, that the laws of the State or Indian tribe provide sufficient legal authority to carry out the described program.
 (3)ApprovalNot later than 120 days after receiving an application submitted under this subsection, the Administrator shall approve the Good Samaritan permit program unless the Administrator determines that the requirements of this section are not met.
 (c)RequirementsTo meet the requirements of this section, a State or Indian tribe shall— (1)designate a lead agency that is responsible for carrying out permitting responsibilities under this section; and
 (2)have in effect laws providing sufficient legal authority to carry out a Good Samaritan permit program in accordance with this title.
 (d)Delegation of authorityUpon approval of a State or tribal Good Samaritan permit program under this section, the Administrator shall transfer all authority to issue permits under this title for the State or relevant area of Indian country to the lead agency designated under subsection (c)(1).
 (e)AdministrationA State or tribal Good Samaritan permit program approved under this section shall be administered in accordance with this title, except that nothing in this title precludes a State or Indian tribe from imposing more stringent requirements on permit applicants or permittees.
				305.Enforcement
 (a)In generalA permitting authority may enforce any violation of this title, with respect to which the permitting authority has jurisdiction, by—
 (1)issuing an order to comply with the violated provision; or (2)commencing a civil action for appropriate relief, including a permanent or temporary injunction.
 (b)Minimum requirementIn the event of a permit violation, and absent extraordinary circumstances, the court shall, at a minimum, require the person to repair, to the extent practicable, the damage to any part of the environment caused by an action of the person in violation of the permit.
 (c)Civil penaltyAny person who violates this title shall be subject to a civil penalty of up to $5,000 for each day of the violation (except in cases of knowing conduct, in which case the civil penalty shall be $32,500 for each day of the violation).
 306.Grants eligibilityA project authorized by a permit issued under this title is eligible for funding pursuant to section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329).
 307.Construction of the National Environmental Policy Act of 1969No action of the Administrator taken pursuant to this title shall be required to comply with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 308.Use of projects to meet offsite mitigation requirementsA project authorized by a permit issued under this title shall be considered to satisfy all or part of any offsite mitigation requirement of the permittee, upon approval by the authority imposing the offsite mitigation requirement.
 309.State and tribal reclamation plans under the Surface Mining Control and Reclamation Act of 1977No State or Indian tribe conducting remediation of an inactive or abandoned mine site pursuant to an approved State or tribal abandoned mine reclamation plan approved under title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) shall, with respect to the remediation activities, be required to obtain a permit under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			310.Savings provisions
 (a)Emergency authorityNothing in this title affects the authority of a Federal, State, tribal, or local agency to carry out any emergency authority, including an emergency authority under environmental laws.
 (b)Liability under other lawsExcept as provided in section 303(g), nothing in this title or a permit issued under this title limits the liability of any person under any other provision of law.
				311.Sunset
 (a)In generalNo permitting authority may issue a permit under this title after the date that is 7 years after the date of enactment of this title.
				(b)Study; report
 (1)StudyNot earlier than 5 years after the date of enactment of this title, the Administrator, the Secretary of the Interior, and the Secretary of Agriculture, in consultation with the Interstate Mining Compact Commission, shall enter into an arrangement with the National Academy of Sciences, for execution by the Board on Earth Sciences and Resources, to conduct a detailed, comprehensive study of the effectiveness of the permitting activities carried out under this title.
 (2)ReportNot later than 7 years after the date of enactment of this title, the Board on Earth Sciences and Resources shall submit to Congress, the appropriate Federal agencies, and the Governors of each of the States represented by the Interstate Mining Compact Commission a report containing—
 (A)the results of the study conducted under paragraph (1); and (B)any recommendations regarding whether the permitting activities carried out under this title should be reauthorized and, if so, any changes that should be made to improve the effectiveness of the activities.
 (3)FundingFrom the funds collected as claim location fees and maintenance fees under section 102, the Secretary of the Interior shall provide to the National Academy of Sciences such funds as it requests, not to exceed $2,000,000, for the purpose of conducting the study required under this section.
	September 6, 2016Reported from the Committee on Natural Resources with an amendmentSeptember 6, 2016The Committees on Transportation and Infrastructure and Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed